                      Case 2:15-cr-00011-JCM-CWH Document 212 Filed 05/06/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7      UNITED STATES OF AMERICA,                             Case No. 2:15-CR-11 JCM (CWH)
                 8                                            Plaintiff(s),                     ORDER
                 9             v.
               10       JEROME MICHAEL BELL and
                        DESHAWN WALKER,
               11
                                                            Defendant(s).
               12
               13
                              Presently before the court is Deshawn Walker’s (“defendant”) motion for compassionate
               14
                       release under the FIRST STEP Act. (ECF No. 210).
               15
                              On April 16, 2020, Chief Judge Du issued General Order 2020-06, which appoints the
               16
                       Federal Public Defender’s office (“FPD”) “to represent a defendant if that defendant files a pro se
               17
                       section 3582(c)(1)(A) motion directly with this Court pursuant to section 603(b) of the FIRST
               18
                       STEP Act. FPD must file a supplement to the defendant’s pro se motion within seven days.”
               19
                       General Order 2020-06. General Order 2020-06 provides that “[i]f FPD has a prohibitive conflict
               20
                       and may not represent an individual defendant seeking compassionate release where FPD
               21
                       determines the motion would not be frivolous, FPD will file a motion requesting that CJA counsel
               22
                       be appointed according to the regular procedures of the District of Nevada for the appointment of
               23
                       counsel.” Id.
               24
                              Accordingly,
               25
                              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the FPD is appointed to
               26
                       review and supplement defendant’s motion for compassionate release.
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:15-cr-00011-JCM-CWH Document 212 Filed 05/06/20 Page 2 of 2



                1             IT IS FURTHER ORDERED that if the FPD has a prohibitive conflict of interest, the FPD
                2      shall file a motion requesting CJA counsel be appointed.
                3             DATED May 6, 2020.
                4                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
